{¶ 29} I respectfully dissent from that part of the majority's decision to reverse the consecutive sentences. As the majority notes, the court is not obligated to use "magic words" when imposing consecutive sentences, and this court may affirm a sentence when the record shows that the required findings are present, regardless of whether the court used language parroting the statute. Here, the court found that "in viewing the high degree of intentionality, has to consider the protection of the public, the protection of children." This constituted a reference to the danger the offender poses to the public. The court also satisfied the element relating to the seriousness of the offense when it stated that "I can't recall a time during twenty years, I've seen a more monstrous crime." Finally, the court commented on the seriousness of James' conduct when it noted that it could not anticipate what harm the victim might suffer in the future, given the physical and mental implications of the abuse. I believe that these findings satisfied R.C. 2929.14(E).